Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Claim Interpretation
With regard to applicant’s recitation of “a system for producing a therapeutic by implementing a series of processes” in the preamble of their claim 9, such a recitation has been given the appropriate amount of weight given it occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Furthermore, with regard to claims 9-18, these claims are considered to include process or intended use limitations such as can be seen in a recitation in claim 9, line 3, merely meant to modify the acoustic device, i.e., the recitation, “a cell processing device for performing a process on a cell to obtain a processed cell suspension”, “being configured to selectively implement a concentrate process, a washing process, or an affinity selection process”.  Claim 11 recites an intended use for the cellular material “is configured to receive cellular material that is included in an apheresis product”, Claim 15 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 12-15, 17 and 18 are rejected under 35 U.S.C. 102 as being anticipated by Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Feke et al. (6221258).

Hammarstrom et al. does not teach valves or a controller programmed to control these valves to implement various processes such as concentration, washing, or an affinity selection process generally.
Feke et al. teach a method and apparatus for acoustically driven media filtration comprising valves (44) and (46) (i.e., capable of being closed/open), a sensor (48) and a controller (50) (Figure 3) (Col. 4, 5) capable of concentrating, washing or affinity selection. 
With regard to claim 12, Hammarstrom teaches a system that comprises a recirculation path (See teaching of “recirculating flows that are classified based on length scale, and the mechanisms involved, Acoustic streaming section).
With regard to claim 13, its intended uses and lack of positively recited structure, Hammerstrom et al. teach solid recovery unit (40) capable of collecting cellular material (Figure 3).
With regard to claim 14, Hammerstrom is interpreted as teaching a closed system, i.e., the capillary is not open transversely, only on its ends.
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Feke et al. (6221258) and in further view of Yang et al. (2010/0078384).
Hammerstrom et al. and Feke’s teachings can be seen above.
Hammerstrom et al. does not teach the use of an angled wave acoustic device.
Yang et al. teach an angled wave acoustic device capable of fractionating the cellular material ([0027] teaches that the ultrasonic transducers be arranged so that the incident angle of the acoustic wave to the wall of the flow channel is approximately 45 degrees depending on its use.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the angled acoustic device taught by Yang within the device taught by Hammerstrom et al. and Feke as Yang provides that their methodology results in separating and removing particulate material which would allow for the cellular material of interest to remain behind affixed to the structure present within the acoustic device and the other being discarded. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Feke et al. (6221258) and in further view of Bancroft (Draper technologies, Biopharma Reporter Website Feb 7, 2017).
Hammarstrom et al. do not teach 2 acoustic units being used for the intended use of end to end CAR T production process.

It would have been obvious to a person of skill in the art at the time the invention was made to have used the device of Hammarstrom et al. in view of Feke et al. to form a closed end-to-end CAR T production device as discussed by Bancroft as the Draper system encouraged that their device results in “disposable plastic chip…for rapid, automated cell separation directly from patient blood”.  
Furthermore, with regard to the recitation of adding an additional acoustic device, such a duplication of parts would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered.  Applicant’s amendments upon review don’t seem to require a new piece of art as Feke et al. teach a method and apparatus for acoustically driven media filtration comprising valves (44) and (46) (i.e., capable of being closed/open).  Applicant’s recitations of a generic cell processing device does not seem to add additional structural requirements given the entire system can be interpreted as a broadly, non-descript claimed “cell processing device”, or any small part of the system for that matter. 
Applicant continues to argue various, broad uses of their device.
Applicant is now arguing their use of a controller.  It should be noted that if they would like more weight attributed to their controller, it should be amended to be “configured to any pertinent 
 Applicant is encouraged to amend their claims to include the positively recited structure of their device.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fiering et al. is included for its teachings of purification of cells via acoustic separation in plastic microchannels.
Borenstein et al. teach various different microfluidic technologies capable of use in CAR T production and including acoustic separation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/22/2021